Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/15/2021 has been entered.
 
Response to Arguments
Applicant's arguments filed 9/21/2021 have been fully considered but they are not persuasive. The examiner respectfully responds below. The examiner notes that a new reference has been added to highlight the viscosity range of the PAO base oil. Those arguments which still apply are discussed below.
Applicant argues that Gao does not teach a cooling function of the lubricant. This is not persuasive. The use of a lubricant intended for use in a hybrid or electric car must have an inherent cooling function compared to a system without such a lubricant. The claim limitation has no quantitative amount of the cooling function. The examples of the instant application, as argued in the remarks, in fact support this conclusion. The remarks state that the comparative examples have less cooling effect  than the invention. Less cooling effect is still cooling effect. In addition to this this is a 
As set forth in MPEP 2112, where applicant claims a composition interms of a function, property or characteristic and the composition of the prior art is the same as that of the claim but the function is not explicitly disclosed by the reference, the examiner may make a rejection under both 35 U.S.C. 102 and 103, expressed as a 102/103 rejection. "There is nothing inconsistent in concurrent rejections for obviousness under 35 U.S.C. 103 and for anticipation under 35 U.S.C. 102." In re Best, 562 F.2d 1252, 1255 n.4, 195 USPQ 430, 433 n.4 (CCPA 1977). Further, "when the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). Therefore, the prima facie case can be rebutted by evidence showing that the prior art products do not necessarily possess the characteristics of the claimed product. In re Best, 562 F.2d at 1255, 195 USPQ at 433. See also Titanium Metals Corp. v. Banner, 778 F.2d 775,227 USPQ 773 (Fed. Cir. 1985). 
Applicant argues that Gao does not teach a base oil selected from only PAO. New grounds of rejection below are given to counter this argument. The prior art Brennan teaches a mixture of only PAO base oils of the viscosity of the claimed range. This is used by Gao via direct incorporation (see rejection below), and Gao makes clear that this may be the base oil present. Claim 16 clearly states that the Base oil may be Group IV base oil. P 59-60 also support this. Table 1, as argued by the application, does not teach that the base oils must be mixtures. The annotation “Base oil (Group II, 
Applicant argues that the use of a thickening polymer is not taught in Gao. Gao teaches an olefin copolymer, see p 113 and example p 253 and fig.7 for examples of use.  This is used in the amount of about 1-20% of the composition. Viscosity modifiers are also used in the amount of about 1% of the composition (see fig.1 table 1 on page 1 for fully formulated examples).  These includes polymethacrylates, copolymers of styrene and butadiene and others which may be hydrogenated or not.  See p 201 for text describing them. This includes viscosity modifiers (i.e. thickening polymers) which are olefinic polymers such as styrene and isoprene, butadiene, and acrylates.
As the limitations of the claims are taught, the rejection stands as stated below.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 1-5, 7-8 and 11-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gao et al  (US 2018/0100115 A1) and Brennan (US 3742082).
Regarding claims 1-5, 7-8 and 11-13, Gao teaches a lubricant composition (abstract) for use with a hybrid vehicle (abstract, p 23).  The lubricant is used to lubricate all parts of a fully electric and hybrid vehicles and subsystems thereof, including drives and the battery, see p 23. The purpose of the lubricant composition includes cooling and lubricating, see p 2. The lubricant contains:
A. a base oil.  Group IV PAO are preferred embodiment, see p 63-65.  The KV at 100C of the base oil is 1.5 to 2 cSt, see p 64 at end.  The lubricant composition as a whole has a KV at 100C of 4 to 16 cSt, see p 50. This may be the only base oil present.
In a case where the claimed ranges overlap or lie inside ranges disclosed by the prior art a prima facie case of obviousness exists.  See In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1946), and MPEP 2144.05.
B. An olefin copolymer, see p 113 and example p 253 and fig.7 for examples of use.  This is used in the amount of about 1-20% of the composition. Viscosity modifiers are also used in the amount of about 1% of the composition (see fig.1 table 1 on page 1 for fully formulated examples).  These includes polymethacrylates, copolymers of styrene and butadiene and others which may be hydrogenated or not.  See p 201 for text describing them.
C.  Other additives including antioxidants, corrosion inhibitors, dispersants, detergents and the like, see table 1 over p 245.
Gao teaches the use of Brennan through direct citation and incorporation, see P 65. Gao teaches the range of the PAO base oil may be 1.5 to 3.6 cSt at 100C. Brennan is used here to teach a more narrow and specific range as claimed.
Brennan teaches a PAO as a base oil for a lubricant, see abstract. The PAO has a viscosity of 2 cSt at 100C, see table II in columns 3 and 4. It would have been obvious to one of ordinary skill in the art at the time of the invention to use the PAO of Brennan in the invention of Gao as Gao specifically calls for use of this base oil via incorporation.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANK C CAMPANELL whose telephone number is (571)270-3165. The examiner can normally be reached Monday-Friday 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Prem Singh can be reached on 571-272-6381. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/FRANCIS C CAMPANELL/Examiner, Art Unit 1771                                                                                                                                                                                                        

/PREM C SINGH/Supervisory Patent Examiner, Art Unit 1771